1
2
                          UNITED STATES DISTRICT COURT
3
                       SOUTHERN DISTRICT OF CALIFORNIA
4
     UNITED STATES OF AMERICA,                 CASE NO.: 20CR2293-CAB
5
6                       Plaintiff,             ORDER     GRANTING JOINT
7                                              MOTION TO (1) CONTINUE
             v.                                MOTIONS HEARING AND (2)
8                                              EXCLUDE TIME UNDER THE
9    NATHAN JOAO RAMIREZ (1),                  SPEEDY TRIAL ACT
     SARAH MOZELLE SADLEIR (2),
10
11                      Defendants.
12
13            Upon joint motion filed and good cause shown, IT IS HEREBY
14   ORDERED that the parties’ joint motion to continue the motion hearing/trial-
15   setting in the above-identified matter is granted. The motion hearing/trial setting
16   currently scheduled for June 4, 2021, 2021, at 10:30 a.m., is continued to July 9,
17   2021, at 10:30 a.m. The Court excludes time under the Speedy Trial Act, 18 U.S.C.
18   § 3161 from June 4, 2021 through July 9, 2021.
19
              IT IS FURTHER ORDERED defendant Sarah Mozelle Sadleir shall file
20
     an acknowledgment confirming the new court date no later than Friday, June 4,
21
     2021.
22
23            IT IS SO ORDERED.
24
25   Date: 6/2/2021
26                                             HON. CATHY ANN BENCIVENGO
                                               UNITED STATES DISTRICT JUDGE
27
28
